Title: From John Adams to Jean Luzac, 22 August 1780
From: Adams, John
To: Luzac, Jean


     
      Sir
      Amsterdam August 22. 1780
     
     At a Time, when the English Emmissaries are filling all Europe with their confidant Assertions, of the Distress of the Americans, the enclosed Papers shew that both at Philadelphia and at Boston, the People are so much at their Ease, As to be busily employed, in the Pursuits of the Arts of Peace, and in laying Foundations for future Improvements in Science and Literature. It is perhaps the first Instance, of Such Tranquility of Mind in the midst of a civil War.
     If you think, it worth while to publish these Proceedings they are at your Service. I have received also the new Constitution of the Massachusetts Bay. If you think it of any Use to translate it, and publish it it is at your Service.
     If you dont think proper to publish the Proceedings of the Mass. in establishing an Academy of Arts and Sciences and of the Philosophical Society at Philadelphia, in electing a number of new members, I should be obliged to you, for the Return of these Papers to me, because I have no other. Please to direct to me, at Mr. Henry Schorns in Amsterdam. I am with great Respect, your humble servant
     
      John Adams
     
    